--------------------------------------------------------------------------------

EXHIBIT 10.2
 
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Second Amended and Restated Employment Agreement (this “Agreement”) is
entered into as of January 22, 2013 (the “Effective Date”) between BLUELINX
CORPORATION, a Georgia corporation (the “Company”), and Doug Goforth
(“Executive”).
 
RECITALS:
 
WHEREAS, the Company and Executive entered into an Amended and Restated
Employment Agreement dated January 21, 2011 (the “Prior Agreement”), pursuant to
which Executive agreed to provide services to the Company and the Company agreed
to provide certain compensation and benefits to Executive; and
 
WHEREAS, the Company and Executive mutually desire to amend and completely
restate the Prior Agreement, to update the terms of Executive’s employment as
the Senior Vice President, Chief Financial Officer and Treasurer of the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1.             Certain Definitions.  Certain words or phrases with initial
capital letters not otherwise defined herein are to have the meanings set forth
in Section 8.
 
2.             Employment.  The Company shall continue to employ Executive, and
Executive accepts continued employment with the Company, as of the Effective
Date, upon the terms and conditions set forth in this Agreement for the period
beginning on the Effective Date and ending as provided in Section 5 (the
“Employment Period”).
 
3.             Position and Duties.
 
(a)           During the Employment Period, Executive shall serve as the Senior
Vice President, Chief Financial Officer and Treasurer of the Company and
BlueLinx Holdings Inc. (“BHI”) and shall have the normal duties,
responsibilities and authority of an executive serving in such position
including those duties set forth on Exhibit A hereto, subject to the power of
the Board of Directors of the Company (the “Company Board”) and the Board of
Directors of BHI (the “BHI Board”), to provide oversight and direction with
respect to such duties, responsibilities and authority, either generally or in
specific instances.  The Executive also shall hold similar titles, offices and
authority with BHI’s direct and indirect subsidiaries, as requested by the BHI
Board from time to time, subject to the oversight and direction of the
respective boards of directors of such entities.
 
(b)           During the Employment Period, Executive shall devote Executive’s
reasonable best efforts and Executive’s full professional time and attention
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) to the Business and affairs of the Company, BHI and their
respective subsidiaries and affiliates.  Executive shall perform Executive’s
duties and responsibilities to the best of Executive’s abilities in a diligent,
trustworthy and business-like manner.  During the Employment Period, Executive
shall not serve as a director or a principal of another company or any
charitable or civic organization without the Company Board’s prior
consent.  Notwithstanding the foregoing, during the Employment Period, Executive
may render charitable and civic services, so long as such charitable and civic
services do not materially interfere with Executive’s ability to discharge his
duties hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           Executive shall perform Executive’s duties and responsibilities
with his principal office located in the Atlanta, Georgia metropolitan area.
 
4.             Compensation and Benefits.
 
(a)           Salary.  The Company agrees to pay Executive a salary during the
Employment Period in installments based on the Company’s payroll practices as
may be in effect from time to time.  The Executive’s salary shall be at the rate
of $425,000 per year (“Base Salary”).  The Base Salary shall be reviewed at
least annually and may be increased at the sole discretion of the BHI Board or
the Compensation Committee of the BHI Board.  As a result of such review, the
Executive’s Base Salary may be increased, but not decreased.
 
(b)           Annual Bonus and Long Term Incentive Compensation.
 
(i)           Executive shall be eligible to receive an annual bonus, with the
annual bonus potential to be between 65% of Base Salary (i.e., 65% upon
achievement of annual “target” performance goals) and a maximum of 130% of Base
Salary (i.e., 130% upon achievement of annual “maximum” performance goals), with
the “target” and “maximum” based upon satisfaction of performance goals and
bonus criteria to be defined and approved by the Compensation Committee of the
BHI Board in advance for each fiscal year (the “Target Bonus”).  The Company
shall pay any such annual bonus earned to Executive in accordance with the terms
of the applicable bonus plan, but in no event later than March 15 of the
calendar year following the calendar year in which such bonus is earned and
vested.
 
(ii)          During the Employment Period, Executive will be eligible to
participate in long term incentive programs of the Company and BHI now or
hereafter made available to senior executives, in accordance with the provisions
thereof as in effect from time to time, and as deemed appropriate by the
Compensation Committee to be applicable to this position.
 
(c)           Expense Reimbursement.  The Company shall reimburse Executive for
all reasonable expenses incurred by Executive during the Employment Period in
the course of performing Executive’s duties under this Agreement in accordance
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, and subject to the Company’s
requirements applicable generally with respect to reporting and documentation of
such expenses and subject to the Reimbursement Rules.  In order to be entitled
to expense reimbursement, the Executive must be employed as Senior Vice
President, Chief Financial Officer and Treasurer on the date the Executive
incurred the expense.
 
(d)           Standard Executive Benefits Package.  Executive is entitled during
the Employment Period to participate, on the same basis as the Company’s other
senior executives, in the Company’s Standard Executive Benefits Package.  The
Company’s “Standard Executive Benefits Package” means those benefits (including
insurance, vacation and other benefits, but excluding, except as hereinafter
provided in Section 6, any severance pay program or policy of the Company) for
which substantially all of the executives of the Company are from time to time
generally eligible, as determined from time to time by the Board.  Executive is
entitled to credit for his prior years of service with the Company.  A summary
of such benefits available to Executive as in effect on the date of this
Agreement is attached hereto as Exhibit B.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Additional Compensation/Benefits.  The Compensation Committee of
the BHI Board, in its sole discretion, will determine any compensation or
benefits to be provided to Executive during the Employment Period other than as
set forth in this Agreement, including, without limitation, any future grant of
stock options or other equity awards.
 
(f)           Disgorgement of Compensation.  If BHI or the Company is required
to prepare an accounting restatement due to material noncompliance by BHI or the
Company, as a result of misconduct, with any financial reporting requirement
under the federal securities laws, to the extent required by law Executive will
reimburse the Company for (i) any bonus or other incentive-based or equity-based
compensation received by Executive from the Company (including such compensation
payable in accordance with this Section 4 and Section 6) during the 12-month
period following the first public issuance or filing with the Securities and
Exchange Commission (whichever first occurs) of the financial document embodying
that financial reporting requirement; and (ii) any profits realized by Executive
from the sale of BHI’s securities during that 12-month period.
 
5.             Employment Period.
 
(a)           Subject to subsection 5(b), the Employment Period will commence on
the Effective Date and will continue until, and will end upon January 22, 2015
(the “Initial Term”).  The Agreement shall automatically be extended for
successive one year terms (each, a “Renewal Term”), unless either party shall
have given the other written notice of non-extension at least 90 days prior the
expiration of the Initial Term or any Renewal Term.
 
(b)           Notwithstanding subsection 5(a), the Employment Period will end
upon the first to occur of any of the following events: (i) Executive’s death;
(ii) the Company’s termination of Executive’s employment on account of
Disability; (iii) the Company’s termination of Executive’s employment for Cause
(a “Termination for Cause”); (iv) the Company’s termination of Executive’s
employment without Cause (a “Termination without Cause”); (v) Executive’s
termination of Executive’s employment for Good Reason (a “Termination for Good
Reason”); or (vi) Executive’s termination of Executive’s employment for any
reason other than Good Reason (a “Voluntary Termination”).
 
(c)           Any termination of Executive’s employment under subsection 5(b)
(other than 5(b)(i)) must be communicated by a Notice of Termination delivered
by the Company or Executive, as the case may be, to the other party.
 
(d)           Executive will be deemed to have waived any right to a Termination
for Good Reason based on the occurrence or existence of a particular event or
circumstance constituting Good Reason unless Executive delivers a Notice of
Termination within 90 days from the date Executive first became aware of the
event or circumstance.
 
 
3

--------------------------------------------------------------------------------

 
 
6.             Post-Employment Period Payments.
 
(a)           Except as otherwise provided in subsection 6(c) below, at the Date
of Termination, regardless of the reason for termination of employment,
Executive will be entitled to (i) any Base Salary that has accrued but is
unpaid, any annual bonus that has been earned for the fiscal year prior to the
year in which the Date of Termination occurs, but is unpaid, any reimbursable
expenses that have been incurred but are unpaid, and any unexpired vacation days
that have accrued under the Company’s vacation policy but are unused, as of the
end of the Employment Period, which amount shall be paid in a lump sum in cash
within 30 days of the Date of Termination in accordance with the Reimbursement
Rules, where applicable, (ii) any plan benefits that by their terms extend
beyond termination of Executive’s employment (but only to the extent provided in
any such benefit plan in which Executive has participated as a Company employee
and excluding, except as hereinafter provided in Section 6, any Company
severance pay program or policy) and (iii) any benefits to which Executive is
entitled in accordance with Part 6 of Subtitle B of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“COBRA”).  Except as
specifically described in this subsection 6(a) and in the succeeding subsections
of this Section 6 (under the circumstances described in those succeeding
subsections), from and after the Date of Termination Executive shall cease to
have any rights to salary, bonus, expense reimbursements or other benefits from
the Company, BHI or any of their subsidiaries or affiliates.
 
(b)           If Executive’s employment terminates on account of Executive’s
death, Disability, Voluntary Termination, Termination for Cause or the end of
the Employment Period in accordance with subsection 5(a), the Company will make
no further payments to Executive except as contemplated in subsection 6(a).
 
(c)           If Executive’s employment terminates on account of a Termination
without Cause or a Termination for Good Reason, Executive shall be entitled to
the following:
 
(i)           payment equal to one (1) time the Executive’s annual Base Salary
in effect immediately prior to the Date of Termination, plus one (1) time the
cash bonus amount equal to the Target Bonus set forth in clause (iii) of
subsection 4(c) hereof, payable in twelve equal monthly installments commencing
on the earlier to occur of the first business day of the seventh month after the
Date of Termination or Executive’s death;
 
(ii)          automatic vesting of all unvested restricted stock grants and
performance share awards effective as of the Date of Termination;
 
(iii)         a lump sum payment, payable on the earlier to occur of the first
business day of the seventh month after the Date of Termination or Executive’s
death, in cash in an amount equal to the contributions the Company would have
made (excluding any salary reduction contributions pursuant to an election of
the Executive) for the benefit of the Executive to the Company’s qualified
salaried 401(k) plan (if the Company is making matching contributions or other
contributions to the salaried 401(k) plan at the time of the Executive’s
termination), assuming (i) the Executive continued as an employee of the Company
for a period of one year beginning on the Executive’s Date of Termination, and
(ii) the Executive during such period contributed six percent of his base salary
(as in effect immediately prior to the Date of Termination) to the 401(k) plan;
 
 
4

--------------------------------------------------------------------------------

 
 
(iv)         continued participation in the Company’s medical and dental plans,
on the same basis as active employees participate in such plans, until the
earlier of (i) Executive’s eligibility for any such coverage under another
employer’s or any other medical or dental insurance plans or (ii) the first
anniversary of the Date of Termination; except that in the event that
participation in any such plan is barred, the Company shall reimburse Executive
on a monthly basis in accordance with the Reimbursement Rules for any premiums
paid by Executive to obtain benefits (for Executive and his dependents)
equivalent to the benefits he is entitled to receive under the Company’s benefit
plans.  Executive agrees that the period of coverage under such plans (or the
period of reimbursement if participation is barred) shall count against the
plans’ obligation to provide continuation coverage pursuant to COBRA;
 
(v)          up to $25,000 in aggregate outplacement services to be used within
one year of the Date of Termination, the scope and provider of which shall be
selected by Executive in his sole discretion; and
 
(vi)         to the extent not theretofore paid or provided, any other amounts
or benefits required to be paid or provided or which the Executive is eligible
to receive under any plan, program, policy or practice or contract or agreement
of the Company (such other amounts and benefits shall be hereinafter referred to
as the “Other Benefits”).
 
(d)          The Company shall have no obligation to make any payments in
accordance with subsection 6(c) if Executive declines to sign and return a
Release Agreement or revokes the Release Agreement within the time provided in
the Release Agreement.  In no event shall the Release Agreement release any
claim for indemnification by the Company or amounts and benefits set forth in
subsection 6(a) hereof.
 
(e)          Executive is not required to mitigate the amount of any payment or
benefit provided for in this Agreement by seeking other employment or otherwise.
 
7.             Competitive Activity; Confidentiality; Non-solicitation.
 
(a)           Confidential Information.
 
(i)           The Executive shall hold in a fiduciary capacity for the benefit
of the Company and BHI all Confidential Information and Trade Secrets.  During
his employment with the Company and for a period of five years following the
termination of the Executive’s employment for any reason, the Executive shall
not, without the prior written consent of the Company or BHI or as may otherwise
be required by law or legal process, communicate or divulge Confidential
Information; provided, however, that if the Confidential Information is deemed a
trade secret under Georgia law, then the period for nondisclosure shall continue
for the applicable period under Georgia Trade Secret laws in effect at the time
of Executive’s termination.  In addition, except as necessary to perform his
duties for the Company, during Executive’s employment and thereafter for the
applicable period under Georgia Trade Secret laws in effect at the time of
Executive’s termination, Executive will not, directly or indirectly, transmit or
disclose any Trade Secrets to any person or entity, and will not, directly or
indirectly, make use of any Trade Secrets, for himself or herself or any other
person or entity, without the express written consent of the Company.  This
provision will apply for so long as a particular Trade Secret retains its status
as a trade secret under applicable law.  The protection afforded to Trade
Secrets and/or Confidential Information by this Agreement is not intended by the
parties hereto to limit, and is intended to be in addition to, any protection
provided to any such information under any applicable federal, state or local
law.
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)          All files, records, documents, drawings, specifications, data,
computer programs, customer or vendor lists, specific customer or vendor
information, marketing techniques, business strategies, contract terms, pricing
terms, discounts and management compensation of the Company, BHI or any of their
respective subsidiaries and affiliates, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall remain the exclusive
property of the Company, BHI or any of their respective subsidiaries and
affiliates, and the Executive shall not remove any such items from the premises
of the Company, BHI or any of their respective subsidiaries and affiliates,
except in furtherance of the Executive’s duties.
 
(iii)         It is understood that while employed by the Company, the Executive
will promptly disclose to the Company in writing, and assign to the Company the
Executive’s interest in any invention, improvement, copyrightable material or
discovery made or conceived by the Executive, either alone or jointly with
others, which arises out of the Executive’s employment (“Executive
Invention”).  At the Company’s request and expense, the Executive will
reasonably assist the Company, BHI or any of their respective subsidiaries and
affiliates during the period of the Executive’s employment by the Company and
thereafter in connection with any controversy or legal proceeding relating to an
Executive Invention and in obtaining domestic and foreign patent or other
protection covering an Executive Invention.  As a matter of record, Executive
hereby states that he or she has provided below a list of all unpatented
inventions in which Executive owns all or partial interest.  Executive agrees
not to assert any right against BHI with respect to any invention which is not
patented or which is not listed.
 
(iv)         As requested by the Company and at the Company’s expense, from time
to time and upon the termination of the Executive’s employment with the Company
for any reason, the Executive will promptly deliver to the Company, BHI or any
of their respective subsidiaries and affiliates all copies and embodiments, in
whatever form, of all Confidential Information in the Executive’s possession or
within his control (including, but not limited to, memoranda, records, notes,
plans, photographs, manuals, notebooks, documentation, program listings, flow
charts, magnetic media, disks, diskettes, tapes and all other materials
containing any Confidential Information) irrespective of the location or form of
such material.  If requested by the Company, the Executive will provide the
Company with written confirmation that all such materials have been delivered to
the Company as provided herein.
 
(b)           Non-Solicitation.  During his employment with the Company and for
a period of one year following the termination of the Executive’s employment for
any reason, the Executive shall not solicit or attempt to solicit, (a) any party
who is a customer of the Company, BHI or any of their respective subsidiaries
and affiliates and with which the Executive had contact while employed with the
Company, for the purpose of marketing, selling or providing to any such party
any services or products offered by the Company, BHI or any of their respective
subsidiaries and affiliates to such customer other than general solicitations to
the public and not directed specifically at a customer of the Company, (b) any
party who is a vendor of the Company, BHI or any of their respective
subsidiaries and affiliates to sell similar products and with which the
Executive had contact while employed with the Company or (c) any employee of the
Company, BHI or any of their respective subsidiaries and affiliates to terminate
such employee’s employment relationship with the Company, BHI and any of their
respective subsidiaries and affiliates in order, in either case, to enter into a
similar relationship with the Executive, or any other person or any entity in
competition with the Company, BHI or any of their respective subsidiaries and
affiliates (other than with respect to general employment solicitations to the
public and not directed specifically at employees of the Company, BHI and any of
their respective subsidiaries and affiliates).
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Non-Competition. During Executive’s employment by the Company and,
if the Executive is terminated pursuant to Section 6(c) or in the event of
Executive’s Voluntary Termination, for a period of one year following the
termination of the Executive’s employment (the “Restricted Period”), the
Executive shall not render services substantially the same as the services
rendered by Executive to the Company to any person or entity that engages in or
owns, invests in, operates, manages or controls any venture or enterprise which
engages or proposes to engage in the building products distribution business in
the United States (the “Business”).  Notwithstanding anything to the  contrary
herein, during the Restricted Period, in no event shall Executive render
services substantially the same as the services rendered by Executive to the
Company to the Company’s competitors listed on Exhibit C hereto or any of their
subsidiaries or affiliates.  Notwithstanding the foregoing, nothing in this
Agreement shall prevent the Executive from owning for passive investment
purposes not intended to circumvent this Agreement, less than five percent (5%)
of the publicly traded voting securities of any company engaged in the Business
(so long as the Executive has no power to manage, operate, advise, consult with
or control the competing enterprise and no power, alone or in conjunction with
other affiliated parties, to select a director, manager, general partner, or
similar governing official of the competing enterprise other than in connection
with the normal and customary voting powers afforded the Executive in connection
with any permissible equity ownership).
 
(d)           Remedies; Specific Performance.  The parties acknowledge and agree
that the Executive’s breach or threatened breach of any of the restrictions set
forth in this Section 7 will result in irreparable and continuing damage to the
Company, BHI and their respective subsidiaries and affiliates for which there
may be no adequate remedy at law and that the Company and BHI shall be entitled
to equitable relief, including specific performance and injunctive relief as
remedies for any such breach or threatened or attempted breach.  The Executive
hereby consents to the grant of an injunction (temporary or otherwise) against
the Executive or the entry of any other court order against the Executive
prohibiting and enjoining him from violating, or directing him to comply with
any provision of this Section 7.  The Executive also agrees that such remedies
shall be in addition to any and all remedies, including damages, available to
the Company and BHI against him for such breaches or threatened or attempted
breaches.  In addition, without limiting the remedies of the Company and BHI for
any breach of any restriction on the Executive set forth in this Section 7,
except as required by law, the Executive shall not be entitled to any payments
set forth in Section 6 hereof if the Executive materially breaches the covenant
applicable to the Executive contained in this Section 7 and the Company,
BHI  and their respective subsidiaries and affiliates will have no obligation to
pay any of the amounts that remain payable by the Company under Section 6.
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           Communication of Contents of Agreement.  During Executive’s
employment and for one year thereafter, Executive will communicate his
obligations under this Section 7 to any person, firm, association, partnership,
corporation or other entity which Executive intends to be employed by,
associated with, or represent.
 
(f)           The existence of any claim, demand, action or cause of action of
Executive against the Company, whether predicated upon this Agreement or
otherwise, is not to constitute a defense to the Company’s enforcement of any of
the covenants or agreements contained in Section 7.  The Company’s rights under
this Agreement are in addition to, and not in lieu of, all other rights the
Company may have at law or in equity to protect its confidential information,
trade secrets and other proprietary interests.
 
(g)           Extension.  If a court of competent jurisdiction finally
determines that Executive has violated any of Executive’s obligations under this
Section 7, then the period applicable to those obligations is to automatically
be extended by a period of time equal in length to the period during which those
violations occurred.
 
8.             Definitions.
 
(a)           “Cause” means, as determined by the BHI Board in good faith:
 
(i)           a Material Breach of the duties and responsibilities of Executive,
which has not ceased within ten (10) business days after a written demand for
substantial performance is delivered to the Executive by the Company, which
demand identifies with particularity the manner in which the Company believes
that the Executive has Materially Breached such duties and responsibilities;
 
(ii)          Executive’s (x) conviction of or plea of nolo contendere to a
felony or (y) conviction of or plea of nolo contendere to any misdemeanor
involving willful misconduct (other than minor violations such as traffic
violations) if such misdemeanor causes material damage to the property, business
or reputation of BHI or the Company;
 
(iii)         acts of dishonesty by Executive resulting or intending to result
in personal gain or enrichment at the expense of the Company, BHI or their
respective subsidiaries and affiliates;
 
(iv)         Executive’s Material Breach of any provision of this Agreement,
which has not ceased within ten (10) business days after a written demand for
substantial performance is delivered to the Executive by the Company, which
demand identifies with particularity the provision of this Agreement which the
Executive has Materially Breached and the circumstances giving rise to such
breach;
 
(v)          Executive’s failure to follow the lawful written directions of the
Company Board or the BHI Board, which has not ceased within ten (10) business
days after a written demand for substantial performance is delivered to the
Executive by the Company, which demand identifies with particularity written
directions which the Company believes that the Executive has not followed;
 
 
8

--------------------------------------------------------------------------------

 
 
(vi)        conduct by Executive in connection with his duties hereunder that is
fraudulent, unlawful or willful and materially injurious to the Company, BHI or
their respective subsidiaries and affiliates;
 
(vii)        Executive’s engagement in habitual insobriety or the use of illegal
drugs or substances;
 
(viii)       Executive’s failure to cooperate fully, or failure to direct the
persons under Executive’s management or direction, or employed by, or
consultants or agents to, the Company (or its subsidiaries and affiliates) to
cooperate fully, with all corporate investigations or independent investigations
by the Board or the BHI Board, all governmental investigations of the Company or
its subsidiaries and affiliates, and all orders involving Executive or the
Company (or its subsidiaries and affiliates) entered by a court of competent
jurisdiction, which has not ceased within ten (10) business days after a written
demand is delivered to the Executive by the Company, which demand identifies
with particularity the manner in which the Company believes that the Executive
failed to cooperate or to direct such others to cooperate;
 
(ix)          Executive’s material and willful violation of BHI’s Code of
Conduct (including as applicable to senior financial officers), or any successor
codes;
 
(x)           Executive’s engagement in activities prohibited by Section 7; or
 
(xi)         Notwithstanding the foregoing, no termination of the Executive’s
employment shall be for “Cause” until (a) there shall have been delivered to the
Executive a copy of a written notice setting forth the basis for such
termination in reasonable detail, and (b) the Executive shall have been provided
an opportunity to be heard in person by the BHI Board (with the assistance of
the Executive’s counsel if the Executive so desires).  No act, or failure to
act, on the Executive’s part shall be considered “willful” unless the Executive
has acted or failed to act with a lack of good faith and with a lack of
reasonable belief that the Executive’s action or failure to act was in the best
interests of the Company.  Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the BHI Board or the Company
Board or based upon the advice of counsel for BHI or the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.  Any termination of the
Executive’s employment by the Company hereunder shall be deemed to be a
termination other than for Cause unless it meets all requirements of this
Section 8(a)(xi).
 
(b)           “Confidential Information” means knowledge or data relating to the
Company, BHI or any of their respective subsidiaries and affiliates, and their
respective businesses that is not generally known to persons not employed by the
Company, BHI or any of their respective subsidiaries and affiliates, is not
generally disclosed by the Company, BHI or any of their respective subsidiaries
and affiliates, and is the subject of reasonable efforts to keep it
confidential.  Confidential Information includes, but is not limited to,
information regarding product or service cost or pricing, information regarding
personnel allocation or organizational structure, information regarding the
business operations or financial performance of the Company, BHI or any of their
respective subsidiaries and affiliates, sales and marketing plans, and strategic
initiatives (independent or collaborative), information regarding existing or
proposed methods of operation, current and future development and expansion or
contraction plans, sale/acquisition plans and non-public information concerning
the legal or financial affairs of the Company, BHI or any of their respective
subsidiaries and affiliates.  Confidential Information does not include
information that has become generally available to the public by the act of one
who has the right to disclose such information without violating any right or
privilege of the Company, BHI or any of their respective subsidiaries and
affiliates.  This definition is not intended to limit any definition of
confidential information or any equivalent term under applicable federal, state
or local law.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           “Date of Termination” means (i) if Executive’s employment is
terminated by the Company for Disability, 30 days after the Company gives Notice
of Termination to Executive (provided that Executive has not returned to the
performance of Executive’s duties on a full-time basis during this 30-day
period), (ii) if Executive’s employment is terminated by Executive for Good
Reason, the date specified in the Notice of Termination (but in no event prior
to 30 days following the delivery of the Notice of Termination), and (iii) if
Executive’s employment is terminated by the Company for any other reason, the
date on which a Notice of Termination is given; except that if within 30 days
after any Notice of Termination is given to Executive by the Company, Executive
notifies the Company that a dispute exists concerning the termination, the Date
of Termination is to be the date the dispute is finally determined, whether by
mutual written agreement of the parties or upon final judgment, order or decree
of a court of competent jurisdiction (the time for appeal thereof having expired
and no appeal having been perfected).  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A.
 
(d)           “Disability” means the determination by the Company, in accordance
with applicable law, based on information provided by a physician selected by
the Company or its insurers and reasonably acceptable to Executive or
Executive’s legal representative that, as a result of a physical or mental
injury or illness, Executive has been unable to perform the essential functions
of his job with or without reasonable accommodation for a period of (i) 90
consecutive days or (ii) 180 days in any one-year period.  Notwithstanding the
foregoing, in the event that as a result of absence because of mental or
physical incapacity the Executive incurs a “separation from service” within the
meaning of the term under Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), the Executive shall on such date automatically be
terminated from employment because of Disability.
 
(e)           “Good Reason” means, without the consent of Executive, (A) the
assignment to Executive of any duties inconsistent in any material adverse
respect with Executive’s position (including offices, titles and reporting
requirements), authority, duties or responsibilities immediately following the
Effective Date, or any other action by the Company which results in a material
diminution in such position, authority, duties or responsibilities; (B) a
reduction by the Company in Executive’s Base Salary, bonus opportunity or
benefits, other than pursuant to a reduction generally applicable to senior
executives of the Company; (C) the Company’s requiring Executive to be based at
any office or location outside of the metropolitan area of Atlanta, Georgia; or
(D) any failure by the Company to comply with and satisfy the requirements for
any assignment of its rights and obligations under Section 13.  Notwithstanding
the foregoing, “Good Reason” shall not be deemed to exist for purposes of (A)
through (D) if the event or circumstances are rescinded or remedied by the
Company within thirty (30) days after receipt of notice thereof given by
Executive.
 
 
10

--------------------------------------------------------------------------------

 
 
(f)           “Material Breach” means an intentional act or omission by
Executive which constitutes substantial non-performance of Executive’s
obligations under this Agreement and causes material damage to the Company.
 
(g)           “Notice of Termination” means a written notice that indicates
those specific termination provisions in this Agreement relied upon and that
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.  For purposes of this Agreement, no purported termination by either
party is to be effective without a Notice of Termination.
 
(h)           “Reimbursement Rules” means the requirement that any amount of
expenses eligible for reimbursement under this Agreement be made (i) in
accordance with the reimbursement payment date set forth in the applicable
provision of the Agreement providing for the reimbursement or (ii) where the
applicable provision does not provide for a reimbursement date, thirty (30)
calendar days following the date on which Executive incurs the expense, but, in
each case, no later than December 31 of the year following the year in which the
Executive incurs the related expenses; provided, that in no event shall the
reimbursements or in-kind benefits to be provided by the Company in one taxable
year affect the amount of reimbursements or in-kind benefits to be provided in
any other taxable year, nor shall the Executive’s right to reimbursement or
in-kind benefits be subject to liquidation or exchange for another benefit.
 
(i)            “Release Agreement” means an agreement, substantially in a form
approved by the Company, pursuant to which Executive releases all current or
future claims, known or unknown, arising on or before the date of the release
against the Company, its subsidiaries and its officers which relate to the
Executive’s employment by the Company.
 
(j)            “Standard Executive Benefits Package” means those benefits
(including, without limitation, retirement, insurance and other welfare
benefits, but excluding, except as provided in Section 6, any severance pay
program or policy of the Company) for which substantially all of the Company’s
senior executives are from time to time generally eligible, as determined from
time to time by the Board.
 
(k)           “Trade Secrets” means all secret, proprietary or confidential
information regarding the Company, BHI or any of their respective subsidiaries
and affiliates or that meets the definition of “trade secrets” within the
meaning set forth in O.C.G.A. § 10-1-761.
 
9.             Executive Representations.  Executive represents to the Company
that (a) the execution, delivery and performance of this Agreement by Executive
does not and will not conflict with, breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which Executive is bound, (b) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (c) upon the
execution and delivery of this Agreement by the Company, this Agreement will be
the valid and binding obligation of Executive, enforceable in accordance with
its terms.
 
 
11

--------------------------------------------------------------------------------

 
 
10.           Withholding of Taxes.  The Company shall withhold from any amounts
payable under this Agreement all federal, state, city or other taxes that the
Company is required to withhold under any applicable law, regulation or ruling.
 
11.           Section 409A.
 
(a)           Notwithstanding any provisions of this Agreement to the contrary,
if the Executive is a “specified employee” (within the meaning of
Section 409A  and determined pursuant to procedures adopted by the Company) at
the time of his separation from service (within the meaning of Section 409A) and
if any portion of the payments or benefits to be received by the Executive upon
separation from service would be considered deferred compensation under
Section 409A, amounts that would otherwise be payable pursuant to this Agreement
during the six-month period immediately following the Executive’s separation
from service (the “Delayed Payments”) and benefits that would otherwise be
provided pursuant to this Agreement (the “Delayed Benefits”) during the
six-month period immediately following the Executive’s separation from service
(such period, the “Delay Period”) shall instead be paid or made available on the
earlier of (i) the first business day of the seventh month following the date of
the Executive’s separation from service or (ii) Executive’s death (the
applicable date, the “Permissible Payment Date”).  The Company shall also
reimburse the Executive for the after-tax cost incurred by the Executive in
independently obtaining any Delayed Benefits (the “Additional Delayed
Payments”).
 
(b)           With respect to any amount of expenses eligible for reimbursement
under Section 6(a), such expenses shall be reimbursed by the Company within
thirty (30) calendar days following the date on which the Company receives the
applicable invoice from the Executive but in no event later than December 31 of
the year following the year in which the Executive incurs the related expenses;
provided, that with respect to reimbursement relating to the Additional Delayed
Payments, such reimbursement shall be made on the Permissible Payment Date.  In
no event shall the reimbursements or in-kind benefits to be provided by the
Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall the Executive’s
right to reimbursement or in-kind benefits be subject to liquidation or exchange
for another benefit.
 
(c)           Each payment under this Agreement shall be considered a “separate
payment” and not of a series of payments for purposes of Section 409A.
 
(d)           Any Delayed Payments shall bear interest at the United States
5-year Treasury Rate plus 2%, which accumulated interest shall be paid to the
Executive on the Permissible Payment Date.
 
12.           Excess Parachute Payments.
 
 
12

--------------------------------------------------------------------------------

 
 
(a)           In the event that it shall be determined, based upon the advice of
the independent public accountants for BHI or the Company (the “Accountants”),
that any payment, benefit or distribution by the Company, BHI or any of their
respective subsidiaries or affiliates (a “Payment”) constitute “parachute
payments” under Section 280G(b)(2) of the Code, as amended, then, if the
aggregate present value of all such Payments (collectively, the “Parachute
Amount”) exceeds 2.99 times the Executive’s “base amount”, as defined in Section
280G(b)(3) of the Code (the “Executive Base Amount”), the amounts constituting
“parachute payments” which would otherwise be payable to or for the benefit of
Executive shall be reduced to the extent necessary so that the Parachute Amount
is equal to 2.99 times the Executive Base Amount (the “Reduced Amount”);
provided that such amounts shall not be so reduced if the Executive determines,
based upon the advice of the Accountants, that without such reduction Executive
would be entitled to receive and retain, on a net after tax basis (including,
without limitation, any excise taxes payable under Section 4999 of the Code), an
amount which is greater than the amount, on a net after tax basis, that the
Executive would be entitled to retain upon his receipt of the Reduced Amount.
 
(b)           If the determination made pursuant to clause (a) of this Section
12 results in a reduction of the payments that would otherwise be paid to
Executive except for the application of clause (a) of this Section 12, Executive
may then elect, in his sole discretion, which and how much of any particular
entitlement shall be eliminated or reduced and shall advise the Company in
writing of his election within ten days of the determination of the reduction in
payments.  If no such election is made by Executive within such ten-day period,
the Company may elect which and how much of any entitlement shall be eliminated
or reduced and shall notify Executive promptly of such election.
 
(c)           As a result of the uncertainty in the application of Section 280G
of the Code at the time of a determination hereunder, it is possible that
payments will be made by the Company which should not have been made under
clause (a) of this Section 12 (“Overpayment”) or that additional payments which
are not made by the Company pursuant to clause (a) of this Section 12 should
have been made (“Underpayment”).  In the event that there is a final
determination by the Internal Revenue Service, or a final determination by a
court of competent jurisdiction, that an Overpayment has been made, any such
Overpayment shall be repaid by Executive to the Company together with interest
at the applicable Federal rate provided for in Section 7872(f)(2) of the
Code.  In the event that there is a final determination by the Internal Revenue
Service, a final determination by a court of competent jurisdiction or a change
in the provisions of the Code or regulations pursuant to which an Underpayment
arises, any such Underpayment shall be promptly paid by the Company to or for
the benefit of Executive, together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code.
 
13.           Successors and Assigns.  This Agreement is to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, executors, personal representatives, successors and assigns, except that
neither party may assign any rights or delegate any obligations hereunder
without the prior written consent of the other party.  Executive hereby consents
to the assignment by the Company of all of its rights and obligations under this
Agreement to any successor to the Company by merger or consolidation or purchase
of all or substantially all of the Company’s assets, provided that the
transferee or successor assumes the Company’s liabilities under this Agreement
by agreement in form and substance reasonably satisfactory to Executive.
 
 
13

--------------------------------------------------------------------------------

 
 
14.           Survival.  Subject to any limits on applicability contained
therein, Section 7 will survive and continue in full force in accordance with
its terms notwithstanding any termination of the Employment Period.
 
15.           Choice of Law.  This Agreement is to be governed by the internal
law, and not the laws of conflicts, of the State of Georgia.
 
16.           Severability.  Whenever possible, each provision of this Agreement
is to be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, that invalidity, illegality or unenforceability is not to affect
any other provision or any other jurisdiction, and this Agreement is to be
reformed, construed and enforced in the jurisdiction as if the invalid, illegal
or unenforceable provision had never been contained herein.
 
17.           Notices.  Any notice provided for in this Agreement is to be in
writing and is to be either personally delivered, sent by reputable overnight
carrier or mailed by first class mail, return receipt requested, to the
recipient at the address indicated as follows:
 
Notices to Executive:


To the address listed in the personnel records of the Company.


Notices to the Company:


BlueLinx Corporation
4300 Wildwood Parkway
Atlanta, Georgia 30339
Attention: Legal Department
Facsimile: (770) 953-7008


or any other address or to the attention of any other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement is to be deemed to have been given when so
delivered, sent or mailed.
 
18.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement is to affect the validity, binding effect or
enforceability of this Agreement.
 
19.           Complete Agreement.  This Agreement embodies the complete
agreement and understanding between the parties with respect to the subject
matter hereof and effective as of its date supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, that may have related to the subject matter hereof in any way,
including, but not limited to, any prior agreements with respect to Executive’s
employment or termination of employment with the Company.
 
 
14

--------------------------------------------------------------------------------

 
 
20.           Counterparts.  This Agreement may be executed in separate
counterparts, each of which are to be deemed to be an original and both of which
taken together are to constitute one and the same agreement.
 
21.           Attorney’s Fees.  In the event that Executive substantially
prevails on at least one substantive issue in any dispute in connection with
this Agreement, Executive  shall be entitled to recover all attorneys’ fees,
costs and disbursements incurred by Executive in connection with such
dispute.  “Substantially prevailing”, within the meaning of this Section 21,
includes Executive’s agreement to dismiss any proceeding upon the Company’s
payment of the sums allegedly due or performance of the covenants allegedly
breached.
 
22.           Mediation and Arbitration.  Any controversy or claim arising out
of or relating to this contract, or the breach thereof, if said dispute cannot
be settled through negotiation, the parties agree first to try in good faith to
settle such dispute by mediation under the Commercial Mediation Rules of the
American Arbitration Association before resorting to arbitration.  The place of
mediation shall be Atlanta, Georgia.  If the parties cannot reach resolution for
such dispute in mediation, such dispute shall be settled by binding arbitration
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association.  The place of arbitration shall be Atlanta, Georgia.  Judgment upon
the award rendered by the arbitrator may be entered only in a state court of
Fulton County, Georgia, or the federal court for the Northern District of
Georgia.  The parties agree that such shall be a proper forum in which to
adjudicate such case or controversy and the parties consent to waive any
objection to the jurisdiction or venue of such court(s).  The Employer and the
Executive agree to share equally the fees and expenses associated with the
arbitration proceedings.
 

Executive initials: HDG Representative of Company initials: GJ  

 
[ SIGNATURE PAGE TO FOLLOW ]
 
 
15

--------------------------------------------------------------------------------

 

The parties are signing this Agreement as of the date stated in the introductory
clause.
 

  BLUELINX CORPORATION  
 
 
 
 
By:
/s/ George R. Judd     Name:  George R. Judd     Title:  President & CEO        
EXECUTIVE  
 
 
    /s/ H. Douglas Goforth   H. Douglas Goforth

 
LIST OF UNPATENTED INVENTIONS
 
Executive represents that he or she has no such inventions by initialing below
next to the word “NONE.”
 

NONE:     HDG  

 
 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
EXECUTIVE’S DUTIES
 

  Position Purpose Summary:
Executive team member, fully responsible for driving the assessment, planning
and execution of plans for the Supply Chain organization.  Develops and runs the
required end-to-end product supply chain capabilities in alignment with cost,
customer expectation, quality, reliability and other key company
deliverables.  Oversees operations and coordination between facilities to
maintain best-in-class service levels, optimized inventory management and
efficiently utilized manufacturing resources.  Improves existing business
systems and processes by working effectively across all functions, facilities
and suppliers.  Provides direction and leadership in the continuing roll-out of
the company’s articulated goals, values, vision and culture while encouraging
aggressive and prudent risk-oriented business activities by leaders and
employees across the company.      
KEY TASKS / RESPONSIBILITIES
    ▪ Understands the company’s vision, mission, and strategy; understands
business unit objectives and sets/accomplishes individual performance goals
accordingly..      ▪ Establishes personal credibility with the executive team
and leaders throughout the organization, through a deep understanding of the
business and strategic levers.     ▪ Partners with senior leadership team to
build support for Supply Chain strategy and ensures alignment with overall
business plans.      ▪ Develops and executes strategies and contracts to manage
the Company’s spend in critical areas involving supply, operations and
maintenance.     ▪ Oversees and improves national and international procurement
strategies and optimize cost savings, delivery and services.     ▪ Ensures a
system is in place that identifies and mitigates various supply chain
risks.  Ensures there is a robust process in place to ensure the company’s
supplier business practices policies are enforced.     ▪ Establishes, measures,
and monitors key metrics to evaluate the effectiveness of the Supply Chain
organization.  Monitors core supply chain performance, including delivery
against product and service level agreements and cost objectives.     ▪
Leads team; selects/hires; develops objectives; coaches and evaluates
performance.  Ensures direct reports obtain applicable training and development
opportunities to enhance performance, development, and contributions to the
company.  Holds direct reports accountable for individual and team performance. 
Addresses performance issues appropriately and timely.
 



 
17

--------------------------------------------------------------------------------

 

EXHIBIT B
 
EXECUTIVE BENEFITS PACKAGE


The following benefits will be provided as for other salaried employees


Salaried 401(k) Plan
Medical and Dental Insurance


The following benefits will be provided to Doug Goforth:


 
●
Life Insurance - $825,000.00

 
●
Executive PAI  - $250,000.00

 
●
Annual auto allowance - $7,500.00

 
●
Annual physical - up to $2,500.00

 
●
Annual Country Club dues allowance - up to $6,000.00

 
●
Annual Financial advisor fees - up to $3,500.00

                                ●      Four weeks vacation

     

 
 
18

--------------------------------------------------------------------------------

 

EXHIBIT C


COMPANY’S COMPETITORS


Weyerhauser
Boise Cascade
Georgia-Pacific
Louisiana Pacific
Norbord
Beacon Roofing Supply
Huttig
Universal Forest Products
Builders Firstsource
Watsco
 
19
 